Title: To Thomas Jefferson from Grand & Cie., 25 May 1793
From: Grand & Cie.
To: Jefferson, Thomas



Monsieur
Paris 25e May 1793

Son Excellence l’Honorable Monsieur Hamilton Sécrétaire de la Trésorerie, nous ayant demandé la Suite du Compte des Etats-Unis qui étoit ci devant Sous votre direction, ainsi que la Spécification des articles qui composent le débit de ce Compte et de celui qui a précédé; nous avons, Monsieur, l’honneur de vous informer que nous lui addressons  aujourd’hui la Suite de ce Compte, pour Solde duquel nous restons redevables à ce jour de £48339:14. Nous y joignons les détails et les éclaircissemens demandés par Monsieur Hamilton.
Nous avons aussi, Monsieur, l’honneur de vous transmettre une copie de la Suite dudit Compte et l’extrait de celui de l’Etat de Virginie Soldé à ce jour par £6931.9.6. que nous avons portées au débit de votre compte particulier et nous accompagnons ce compte des détails des Titres pour les articles au debit.
Nous y joignons, Monsieur, l’extrait de votre Compte Soldé par £18392.5.6. que nous avons pris la liberté de porter au débit du Compte des Etats-Unis Sauf votre approbation et celle de Monsieur Hamilton. Monsieur Short vous aura Sans doute, Monsieur, donné dans le tems connoissance des mandats qu’il a fournis Sur nous et qui forment en partie le débit du Compte que nous avons l’honneur de vous remettre.
Nous apprendrons avec plaisir que ces divers Comptes auront été trouvés en régle, et nous Serons toujours heureux d’avoir des occasions de vous témoigner notre dévouement à vos ordres. Nous avons l’honneur d’être avec les Sentimens d’un veritable respect Monsieur Vos trés humbles & trés obeissans Serviteurs

Grand & Co

